Citation Nr: 0602681	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  05-34 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for bilateral hearing loss.

2.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran served periods of active duty from July 1937 to 
July 1940 and from March 1944 to October 1945.  

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran's motion for advance on the docket (AOD) was 
granted for good cause shown under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005) in January 2006.

The present Board decision reopens a previously denied claim 
of entitlement to service connection for bilateral hearing 
loss.  The issue of entitlement to service connection for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in August 1997, of 
which the veteran was notified in the same month, denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.    

2.  Additional evidence received since the August 1997 rating 
decision relates to an unestablished fact necessary to 
substantiate the veteran's claim and raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for bilateral hearing loss.

3.  An unappealed RO rating decision dated in March 1999, of 
which the veteran was notified in the same month, denied the 
veteran's claim of entitlement to service connection for 
tinnitus.    


4.  Additional evidence received since the March 1999 rating 
decision is cumulative, does not relate to an unestablished 
fact necessary to substantiate the veteran's claim, and does 
not raise a reasonable possibility of substantiating the 
veteran's claim for entitlement to service connection for 
tinnitus.


CONCLUSIONS OF LAW

1.  The RO's August 1997 rating decision, which denied the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2005).

2.  As new and material evidence has been received since the 
RO's August 1997 rating decision, the requirements to reopen 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1103, 
20.1105 (2005). 

3.  The RO's March 1999 rating decision, which denied the 
veteran's claim for entitlement to service connection for 
tinnitus, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 20.302(b), 20.1103 (2005).

4.  As new and material evidence has not been received since 
the RO's March 1999 rating decision, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for tinnitus have not been met.  38 U.S.C.A 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1100, 20.1103, 20.1105 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Prior unappealed decisions of the RO are final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).

The claim may only be reopened and considered on the merits 
if new and material evidence has been submitted.  See 38 
U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In determining 
whether new and material evidence has been submitted, it is 
necessary to consider all evidence since the last time the 
claim was denied on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  The Board notes that the credibility 
of new evidence is to be presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002).  The 
definition of what constitutes new and material evidence was 
amended effective August 29, 2001.  See 66 Fed. Reg. 45,628 
(2001). As the claims to reopen were filed in August 2004, 
the amended regulatory definition applies.

Under 38 C.F.R. § 3.156(a) (2005), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2005).

In the February 2005 rating decision on appeal, the RO noted 
that no new and material evidence had been submitted to 
reopen the veteran's previously denied claims.  Regardless of 
the RO's actions, the Board must still determine whether new 
and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).



Entitlement to Service Connection - Bilateral Hearing Loss 

In an August 1997 rating decision, of which the veteran was 
notified by letter in the same month, the RO denied service 
connection for hearing loss as well as ruptured eardrums.  
The RO denied the veteran's claim as there was no evidence 
showing hearing loss or ruptured eardrums were incurred in or 
aggravated by the veteran's period of active military 
service.  Further, there was no evidence of record at this 
time showing current findings of bilateral hearing loss.  

The veteran petitioned to reopen his claim of entitlement to 
service connection for bilateral hearing loss in August 2004.  
This appeal arises from the RO's denial to reopen his claim 
for entitlement to service connection for bilateral in a 
February 2005 rating decision.

In this case, evidence received after the RO's August 1997 
decision is considered new, as it was not previously of 
record. The evidence received includes statements from the 
veteran, duplicate service medical records, and VA outpatient 
as well as inpatient treatment records.

The Board concludes that the additional, new evidence is 
material concerning the veteran's claim for entitlement to 
service connection for bilateral hearing loss. The additional 
evidence is considered material, as there is evidence in a 
June 2004 VA outpatient treatment note to indicate that the 
veteran suffers from current moderate bilateral sensorineural 
hearing loss.  The additional new evidence does, by itself or 
when considered with previous evidence of record, relate to 
an unestablished fact necessary to substantiate the veteran's 
claim for entitlement to service connection for bilateral 
hearing loss.  This evidence does raise a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for bilateral hearing loss.

The Board finds that evidence received subsequent to the 
August 1997 rating decision, namely the June 2004 VA 
treatment record, is new and material and does serve to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.  In addition, the Board is remanding 
the veteran's claim to the RO and ordering additional 
development on the issue of entitlement to service connection 
for bilateral hearing loss.  See Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

Entitlement to Service Connection - Tinnitus

In an August 1997 rating decision, of which the veteran was 
notified by letter in the same month, the RO denied service 
connection for tinnitus.  The RO denied the veteran's claim 
as there was no evidence showing tinnitus was incurred in or 
aggravated by the veteran's period of active military 
service.  Further, there was no evidence of record at this 
time showing current findings of tinnitus.  

The veteran petitioned to reopen his claim of entitlement to 
service connection for tinnitus in September 1998.  In a 
March 1999 rating decision, of which the veteran was notified 
by letter in the same month, the RO again denied entitlement 
to service connection for tinnitus.  It was noted that the 
veteran's current complaints of tinnitus had not been linked 
by objective findings to a disease or injury during active 
service.  

In August 2004, the veteran again attempted to reopen his 
claim for entitlement to service connection for tinnitus.  
This appeal arises from the RO's denial to reopen his claim 
for entitlement to service connection for tinnitus in a 
February 2005 rating decision.

In this case, most of the evidence received after the RO's 
March 1999 decision is considered new, as it was not 
previously of record.  The copies of the veteran's service 
medical records associated are duplicative of evidence 
previously of record, thus, they are not new by definition.  
New evidence received includes statements from the veteran 
and VA outpatient treatment records.  VA outpatient treatment 
records dated in March 2001, March 2002, April 2004, June 
2004, and September 2004 showed multiple complaints as well 
as an isolated diagnosis of tinnitus. 

The Board concludes that the additional, new evidence is not 
material concerning the veteran's claim for entitlement to 
service connection for tinnitus.  In the March 1999 rating 
decision, the RO considered current findings including 
complaints as well as a diagnosis of tinnitus.  The 
additional evidence is not considered material, as there is 
nothing in these records to indicate that the veteran's 
claimed current disability of tinnitus was incurred in or 
aggravated by his active military service.  The additional 
new evidence does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the veteran's claim for entitlement 
to service connection for tinnitus.  New evidence, including 
statements from the veteran as well as VA outpatient 
treatment records, simply show that the veteran continues to 
be treated for complaints of his claimed current disability 
of tinnitus.  This evidence is considered cumulative of the 
evidence of record at the time of the RO's March 1999 rating 
decision and does not raise a reasonable possibility of 
substantiating the veteran's claim for entitlement to service 
connection for tinnitus.

As the evidence added to the record since the RO's March 1999 
rating decision is not both new and material, the veteran's 
claim for service connection for tinnitus is not reopened.  
Until the veteran meets his threshold burden of submitting 
new and material evidence in order to reopen his claim, the 
benefit of the doubt doctrine does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, a substantially complete application for the 
new and material evidence claims was received in August 2004.  
In an August 2004 letter from the RO, the veteran was 
notified regarding what information and evidence is needed to 
substantiate his claims, what information and evidence must 
be submitted by the veteran, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit evidence in his possession that pertains to the 
claims.  Thereafter, in a rating decision dated in February 
2005, the veteran's claims were denied.  Before that rating 
action was promulgated, VA provided appropriate and complete 
notice to the veteran, which fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).     

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA outpatient and inpatient 
treatment records, and VA examination reports have been 
obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained.  In addition, the Board notes that it is not 
required provide a medical examination or opinion under 38 
C.F.R. § 3.159(c) (2005) to an individual attempting to 
reopen a finally decided claim.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claim or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2005).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claim.  See 38 C.F.R. § 3.159(d) (2005).


ORDER

New and material evidence has been received to reopen a claim 
for service connection for bilateral hearing loss. To this 
extent only, the appeal is granted.

New and material evidence has not been received in order to 
reopen a claim for service connection for tinnitus. The 
appeal is denied.


REMAND

Evidence of record also indicates that the veteran was 
treated for his claimed hearing loss disability at the VAMC 
in Mountain Home, Tennessee in 2004. While the claims folder 
contains a June 8, 2004 VA audiology consultation note, the 
record does not contain the audiogram test results from the 
veteran's evaluation on that date.  Under the circumstances, 
a remand is required in order to fulfill VA's duty to assist. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2005); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that VA is charged with constructive notice of 
medical evidence in its possession).

VA will also provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if the VA determines it is necessary to decide the claim.  
See 38 C.F.R. § 3.159(c)(4) (2005).    

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 
(2005).

Accordingly, this case is REMANDED for the following:

1.  Obtain any additional VA treatment 
records for the veteran's claimed 
bilateral hearing loss disability from 
the VA Medical Center in Mountain Home, 
Tennessee for the period from February 
2005 to the present as well as all VA 
audiogram test results, including the 
audiogram conducted in June 2004.

2.  Schedule the veteran for a VA 
audiological examination to show the 
nature and extent of his claimed 
bilateral hearing loss disability.  The 
examiner should also provide an opinion 
as to whether the veteran's current 
hearing loss, if any, is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) related to disease 
or injury during his active military 
service, including specifically whether 
the veteran has any current hearing loss 
from noise exposure during active 
service.  The claims folder should be 
made available to the examiner for 
review.

3.  Thereafter, readjudicate the 
veteran's claim for service connection 
for bilateral hearing loss.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, give them 
an opportunity to respond before the case 
is returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits since 
September 2005.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


